NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                        901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                        CORPUS CHRISTI, TEXAS 78401
                                                                        361-888-0416 (TEL)
JUSTICES
                                                                        361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                        HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                        ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA               Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                        EDINBURG, TEXAS 78539
                                                                        956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER           Thirteenth District of Texas             956-318-2403 (FAX)

                                                                        www.txcourts.gov/13thcoa

                                         July 15, 2015

      Hon. Joseph Moreno                         Hon. Luis V. Saenz
      Attorney at Law                            District Attorney
      23409 El Paso Drive                        964 E. Harrison
      Harlingen, TX 78552                        Brownsville, TX 78520-7123
      * DELIVERED VIA E-MAIL *                   * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00284-CR
      Tr.Ct.No. 2014-DCR-00966-E
      Style:    Wilson Orlando Matamoros a/k/a Wilson Matamoros a/k/a Wilson Orlando
                Matamoros Reyes v. The State of Texas


           Appellant’s motion to proceed in forma pauperis in the above cause was this day
      DISMISSED AS MOOT by this Court.



                                            Very truly yours,



                                            Cecile Foy Gsanger, Clerk

      CFG:ch